DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 is objected to because the word “region” in line 9 should be pluralized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is indefinite because there is unclear antecedent basis for “presence or risk of ischemia” in lines 5 - 6. No “presence or risk of ischemia” has been positively recited or set forth as being determined by the claimed system. It is unclear if this limitation refers to the “ischemia parameters derived from the image analysis” recited in lines 3 - 4 of claim 1, or if this limitation should be preceded by the article “a” to indicate that this is a new limitation that is being introduced. For the purposes of examination, the claim will be interpreted as intending the latter.
Claim 7 is indefinite because there is insufficient antecedent basis for “the presence or risk of ischemia.” No “presence or risk of ischemia” has been positively recited or set forth as being determined by the claimed system. It is unclear if this limitation refers to the “ischemia parameters derived from the image analysis” recited in lines 3 - 4 of claim 1, or if this limitation should be preceded by the article “a” to indicate that this is a new limitation that is being introduced. Further, it is unclear what structural feature of the claimed system that this limitation attempts to set forth, as the limitation describes an activity rather than setting forth a structural feature or modifying a previously set forth structural feature. Examiner suggests amending the claim to indicate that the instructions further cause the system to quantify the presence or risk of ischemia on a vessel-by-vessel basis, if this is what is intended. 
Claim 15 is indefinite because it is unclear how the medical image may be obtained by intravascular ultrasound (IVUS), as IVUS is an invasive technique, and claim 1 sets forth that the medical image is obtained non-invasively (lines 2 and 11 - 12). Claim 15 therefore appears to contradict the limitations of claim 1. 
Claim 16 is indefinite because there is unclear antecedent basis for “presence or risk of ischemia” in the last two lines. No “presence or risk of ischemia” has been positively recited or set forth as being determined by the claimed system. It is unclear if this limitation refers to the “ischemia parameters derived from the image analysis” recited in lines 3 - 4 of claim 1, or if this limitation should be preceded by the article “a” to indicate that this is a new limitation that is being introduced. For the purposes of examination, the claim will be interpreted as intending the latter.
Claim 25 is indefinite because there is unclear antecedent basis for “presence or risk of ischemia” in the last line. No “presence or risk of ischemia” has been positively recited or set forth as being determined by the claimed system. It is unclear if this limitation refers to the “ischemia parameters derived from the image analysis” recited in lines 3 - 4 of claim 1, or if this limitation should be preceded by the article “a” to indicate that this is a new limitation that is being introduced. For the purposes of examination, the claim will be interpreted as intending the latter.
Claim 26 is indefinite because it is unclear what is meant by “the one or more quantified plaque parameters comprises one or more of a ratio or function of volume or surface area, heterogeneity index, geometry, radiodensity, or location of the one or more regions of plaque” in the 4th paragraph. Specifically, the list of elements that the “one or more quantified plaque parameters comprises” is confusing. It is unclear whether “one or more of” modifies only the “ratio or function of volume or surface area” or also modifies 
Claim 29 is indefinite because there is unclear antecedent basis for “set of quantified fat parameters” in lines 4 - 5. No “set of quantified fat parameters” has been positively recited or set forth as being determined by the claimed method. It is unclear if this limitation should be preceded by the article “a” to indicate that this is a new limitation that is being introduced, or if a positive recitation of a step of quantifying fat parameters was inadvertently omitted from the claims. For the purposes of examination, the claim will be interpreted as intending the former.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 - 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 (reference claims) of U.S. Patent No. 11,120,550. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards systems and methods for analyzing images of coronary arteries and producing assessments of subjects based on a weighted measure of vascular morphology parameters and plaque parameters. For example:
Regarding claims 1 and 26, all of the features of the system of instant claim 1 and the method of instant claim 26 are provided by reference claim 1 and/or 24. Reference claims 1 and 24 each provide all of the recited processing steps and computer components of instant claims 1 and 26. Reference claims 1 and/or 24 differ from instant claims 1 and 26 in reciting processing steps directed towards identifying regions of fat in the medical image, and generating quantified fat parameters, wherein the risk assessment is further based on the quantified fat parameters. However, these differences in scope are not sufficient to patentably distinguish the instant claims from the reference claims because the instant claims are broader than, and therefore anticipated by, the reference claims. 
Regarding claims 2 and 27, all of the features instant claims 2 and 27 are provided by reference claim 2 and/or 25.
Regarding claim 3, all of the features of instant claim 3 are provided by reference claim 3 and/or 26.
Regarding claim 4, all of the features of instant claim 4 are provided by reference claim 4 and/or 27.
Regarding claims 5-6 and 28-29, all of the features of instant claims 5 - 6 and 28 - 29 are provided by reference claim 5 - 6 and/or 28-29.
Regarding claim 7, all of the features of instant claim 7 are provided by reference claim 7.
Regarding claims 8 - 10, all of the features of instant claims 8 - 10 are provided by reference claim 8.
Regarding claims 11 and 30, all of the features instant claims 11 and 30 are provided by reference claim 9 and/or 30.
Regarding claims 12 - 25, all of the features of instant claims 12 - 21 are provided by reference claims 10 - 23, respectively.

Allowable Subject Matter
Claims 1 - 5, 8 - 14, and 18 - 24 would be allowable pending resolution of the Double patenting rejections set forth in this Office action.
Claims 6 - 7, 15 - 17, and 25 - 30 would be allowable, pending resolution of the Double patenting rejections set forth in this Office action, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach or reasonably suggest the detailed combination of features required by independent claim 1. For example, Choi et al. (US 2017/0340393, of record from IDS filed 8/4/2021) disclose predicting coronary plaque vulnerability from patient-specific anatomic image data. Choi et al. teach, in [0045], extracting image features from CT images ([0027]) by computing coronary and plaque characteristics and by computing anatomical characteristics. The computed coronary and plaque characteristics include plaque burden (thickness, area, volume, etc.), lumen narrowing, minimum lumen diameter, minimum lumen area, percentage diameter stenosis, and percentage area stenosis. Choi et al. thus suggest accessing a non-invasively obtained medical image of a coronary region, and identifying arteries and regions of plaque, as well as determining vascular morphology parameters, plaque parameters, and coronary stenosis.
However, Choi et al. are not specific to the quantified plaque parameters comprising “a ratio or function of volume or surface area, heterogeneity index, geometry, and radiodensity” of one or more regions of plaque in the medical image. Further, Choi et al. are not specific to quantifying coronary stenosis “based at least in part on the one or more vascular morphology parameters and the one or more quantified plaque parameters.” 
Moreover, neither Choi et al. nor any other prior art of record reasonably suggest generating “a weighted measure of the determined one or more vascular morphology parameters, one or more quantified plaque parameters, and quantified coronary stenosis” and generating “a risk assessment of coronary disease of the subject based at least in part on the generated weighted measure” as required by independent claim 1.  

Regarding claim 26, the prior art does not teach or reasonably suggest the detailed combination of features required by independent claim 26. For example, Choi et al. (US 2017/0340393, of record from IDS filed 8/4/2021) disclose predicting coronary plaque vulnerability from patient-specific anatomic image data. Choi et al. teach, in [0045], extracting image features from CT images ([0027]) by computing coronary and plaque characteristics and by computing anatomical characteristics. The computed coronary and plaque characteristics include plaque burden (thickness, area, volume, etc.), lumen narrowing, minimum lumen diameter, minimum lumen area, percentage diameter stenosis, and percentage area stenosis. Choi et al. thus suggest accessing a non-invasively obtained medical image of a coronary region, and identifying arteries and regions of plaque, as well as determining vascular morphology parameters, quantified plaque parameters, and coronary stenosis. The quantified plaque parameters comprise at least a function of volume of one or more regions of plaque in the medical image.
However, Choi et al. are not specific to quantifying coronary stenosis “based at least in part on the one or more vascular morphology parameters and the one or more quantified plaque parameters.” In addition, Choi et al. fail to teach determining “a presence or risk of ischemia based at least in part on the one or more vascular morphology parameters and one or more quantified plaque parameters.” 
Moreover, neither Choi et al. nor any other prior art of record reasonably suggest generating “a weighted measure of the determined one or more vascular morphology parameters, one or more quantified plaque parameters, quantified coronary stenosis, and presence or risk of ischemia” and generating “a risk assessment of coronary disease of the subject based at least in part on the generated weighted measure” as required by independent claim 26.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793